DETAILED ACTION
This is a Notice of Allowability based on the 16/522,763 application response filed on 12/08/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The prior art of record McBride (US Patent no. 6,592,500), Reeves (US Patent No. 8,657,521), and Chuang (US Patent No. 5,263,507 are the closest prior arts to the claimed invention but fails to teach or render obvious the first pivot member and the second pivot member are driven by an external force and are rotated relative to each other, and the projection of the positioning member is detached from one of the grooves of the locking member and is positioned in another one of the grooves of the locking member.

Claims 2-5 depend directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable. 7-10 depend directly or indirectly from claim 6 and are allowable for all the reasons claim 6 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.K./Examiner, Art Unit 3784                                               
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784